Exhibit 10.1
NEITHER THE SECURITIES REPRESENTED BY THIS AGREEMENT NOR THE SECURITIES
OBTAINABLE UPON EXERCISE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED, OR EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON, UNLESS THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, OR
THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE UNDER REGULATION S PROMULGATED BY
THE SECURITIES AND EXCHANGE COMMISSION UNDER THE ACT OR PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED BY THIS AGREEMENT MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT.
PHANTOM STOCK UNITS AGREEMENT

          Date of Issuance: May ___, 2008       Certificate No. PSU -1

     This Phantom Stock Units Agreement (this “Agreement”), dated May___, 2008
(the “Effective Date”), is made and entered into by and among Trico Marine
Services, Inc., a Delaware corporation (the “Company”) and West Supply IV AS, a
Norwegian limited liability company (“Unitholder”).
W I T N E S S E T H :
          WHEREAS, the Company, Unitholder and Trico Shipping AS, a subsidiary
of the Company (“Buyer”), entered into that certain Share Purchase Agreement
dated May 15, 2008 (the “Purchase Agreement”), pursuant to which Buyer agreed to
purchase from Unitholder, and Unitholder agreed to sell to Buyer all of
Unitholder’s shares of common stock of DeepOcean ASA, a Norwegian public limited
company (“DeepOcean”);
          WHEREAS, pursuant to the Purchase Agreement, the Company agreed to pay
Unitholder cash and issue Phantom Stock Units (as defined below) of the Company;
and
          WHEREAS, the Company and Unitholder desire to enter into this
Agreement to provide for the terms and conditions of the Phantom Stock Units;
     NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, agreements, terms and conditions
contained herein, the parties to this Agreement agree as follows:

-1-



--------------------------------------------------------------------------------



 



ARTICLE 1
PHANTOM STOCK UNITS
          1.1 Grant. For value received, the Company hereby grants to West
Supply IV AS One Million Three Hundred Fifty-Two Thousand Five Hundred
Fifty-Eight (1,352,558) phantom stock units of the Company (the “Phantom Stock
Units”), which shall be evidenced by this Agreement, representing the right to
receive One Million Three Hundred Fifty-Two Thousand Five Hundred Fifty-Eight
(1,352,558) shares of the Company’s Common Stock, $0.01 par value per share (the
“Trico Common Shares”) on the terms and conditions set forth in this Agreement.
The number of Trico Common Shares (and the amount and kind of other securities)
for which the Phantom Stock Units are exercisable shall be subject to adjustment
as provided in this Agreement.
          1.2 Exercise Period. Except as set forth in Section 1.3, the
Unitholder may exercise the Phantom Stock Units, in whole but not in part, at
any time and from time to time during the period beginning on the Exercise Date
and ending on the fifth anniversary of the Exercise Date or, if such day is not
a business day, on the next succeeding business day (the “Exercise Period”). The
Company will give the Unitholder of the Phantom Stock Units written notice of
the expiration of the Exercise Period at least 30 days (but no more than
45 days) prior to the date of such expiration. For purposes of this Agreement,
the “Exercise Date” shall mean that date that is one hundred eighty one
(181) days after the completion and settlement of Buyer’s mandatory offer to
purchase all of the issued and outstanding shares of DeepOcean for NOK 32 in
cash.
          1.3 Limitations on Foreign Ownership. The Unitholder acknowledges that
the Trico Common Shares issuable upon exercise of the Phantom Stock Units are
subject to limitations on foreign ownership as and to the extent set forth in
the Company’s Second Amended and Restated Certificate of Incorporation (the
“Trico Charter”). The Unitholder shall not be entitled to exercise the Phantom
Stock Units if, within three (3) business days of the Company’s receipt of the
Exercise Certificate from the Unitholder, the Company notifies the Unitholder
that, by reason of such exercise and the acquisition by Unitholder of the Trico
Common Shares that may be issuable pursuant to the Phantom Stock Units, the
Company would be unable to conduct its business as a U.S. Maritime Company (as
such term is defined in the Trico Charter). Notwithstanding the foregoing,
during the Exercise Period, the Unitholder may assign all, but not less than
all, of its rights to acquire Trico Common Stock (an “Assignment”) to a third
party (an “Assignee”) who is not an Alien (as such term is defined in the Trico
Charter) for such consideration as the Unitholder determines in its discretion.
The Company has the right, in its sole discretion, to waive Unitholder’s
obligation to transfer its right to exercise the Phantom Stock Units by means of
the Assignment.
          1.4 Exercise Procedure. The Phantom Stock Units shall be deemed to
have been exercised when all of the following items have been delivered to the
Company (the “Exercise Time”):
          (a) a completed Exercise Certificate, in the form attached as
Exhibit 1, executed by the Unitholder (or, in the case of an Assignment, a
completed Assignment Certificate, in the form attached as Exhibit 2, executed by
the Unitholder and an Exercise Certificate executed by Assignee); and
          (b) the original of this Agreement executed by the Unitholder.

-2-



--------------------------------------------------------------------------------



 



          1.5 Issuance or Payment by the Company.
          (a) Except in the case of an Assignment, upon delivery of the items
set forth in Section 1.4, the Company shall issue to Unitholder the number of
Trico Common Shares underlying the Phantom Stock Units exercised pursuant to
Section 1.5(e) of this Agreement, together with any cash payable in lieu of a
fraction of a share pursuant to Section 1.5(c) of this Agreement.
          (b) If Unitholder makes an Assignment pursuant to Section 1.3, then:
               (i) prior to 4:00 p.m. New York City time on the third (3rd)
business day following receipt by the Company of the items set forth in
Section 1.4 (the “Settlement Date”): (A) the Company shall issue the Trico
Common Shares to Assignee and direct Lazard Frères & Co. LLC (“Custodian”) to
credit the Assignee’s account with such shares through delivery by electronic
book-entry at the Depository Trust Company, and (B) Assignee shall remit by wire
transfer the amount of funds equal to the purchase price for the Trico Common
Shares being purchased (the “Purchase Price”) to the following account of
Custodian:
JP Morgan Chase
ABA #: xxx
Account #: xxx
N/O Lazard Capital Markets LLC
FFC: A/C # xxx
               (ii) Custodian shall hold all such Trico Common Shares and funds
in escrow until the delivery of both, and shall settle such purchase at 4:00
p.m. New York City time on the Settlement Date, with the Purchase Price being
credited to the following account of the Unitholder, or such other account as
the Unitholder shall advise the Company by notice in writing:
Account #:
IBAN:
Swift:
Simultaneously with the settlement of such purchase, the Company shall record
the Assignment of the Phantom Stock Units on its books and records, and the
Assignment shall be deemed to have been exercised effective as of such time.
          (c) In no event shall the Company issue any fractional Trico Common
Shares to the Unitholder or Assignee (either, the “Holder”) pursuant to this
Section 1.5. In lieu of any such fractional shares, the Company shall pay the
Holder an amount in cash equal to the Weighted Average Trading Price on the
Nasdaq Global Market (or such other securities exchange or automated quotation
system on which the Trico Common Shares are then listed or quoted) during the
last three days on which the Trico Common Shares were traded prior to the
Exercise Time multiplied by the fraction of a Trico Common Share that the Holder
would otherwise be entitled to receive, where the “Weighted Average Trading
Price” for the three days shall mean (x) the sum for all three days of the
average of the high and low sales prices for one Trico Common Share for each of
the three days times the number of Trico Common Shares traded on each such day,
all as is reported by the Nasdaq Global Market (or such other securities
exchange or automated quotation

-3-



--------------------------------------------------------------------------------



 



system), divided by (y) the total number of Trico Common Shares traded during
such three days, as is reported by the Nasdaq Global Market (or such other
securities exchange or automated quotation system). The Weighted Average Trading
Price shall be converted from USD into NOK based on the USD/NOK exchange rate as
quoted by the Federal Reserve Bank of New York at the end of each of the same
three trading days as the Weighted Average Trading Price of the Trico Common
Shares are calculated, using the same weighted average method of calculation as
used with respect to sales prices of the Trico Common Shares.
          (d) Any cash amount that may be paid to the Unitholder pursuant to
Section 1.5(c) shall be payable within three (3) business days after the
Exercise Time by wire transfer or delivery of other immediately available funds
to Unitholder, and any such cash amount that may be paid to the Unitholder
pursuant to Section 1.5(b) shall be payable at the time set forth therein.
          (e) Trico Common Shares issued upon exercise of the Phantom Stock
Units pursuant to Section 1.5(a) shall be delivered by the Company to Unitholder
within three (3) business days after the date of the Exercise Time by delivery
of a stock certificate or certificates representing such Trico Common Shares or,
at the Unitholder’s option, by crediting its account with such shares through
delivery by electronic book-entry at the Depository Trust Company.
          1.6 Record Holder of Shares. The Trico Common Shares issuable upon the
exercise of the Phantom Stock Units shall be deemed to have been issued to the
Holder at the Exercise Time, and the Holder shall be deemed for all purposes to
have become the record holder of such Trico Common Shares at the Exercise Time.
          1.7 Reserved Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued capital stock, solely for the
purpose of issuance upon the exercise of the Phantom Stock Units, the maximum
number of Trico Common Shares issuable upon the exercise of the Phantom Stock
Units. All Trico Common Shares which are so issuable shall, when issued, be duly
and validly issued, fully paid and nonassessable and free from all taxes, liens
and charges.
          1.8 Replacement. Upon receipt of evidence reasonably satisfactory to
the Company (an affidavit of the Holder shall be satisfactory) of the ownership
and the loss, theft, destruction or mutilation of any certificate evidencing the
Phantom Stock Units, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Company (provided that
if the holder is a financial institution or other institutional investor its own
agreement shall be satisfactory), or, in the case of any such mutilation upon
surrender of such certificate, the Company shall (at its expense) execute and
deliver in lieu of such certificate a new certificate of like kind representing
the same rights represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.
ARTICLE 2
ADJUSTMENT

-4-



--------------------------------------------------------------------------------



 



          2.1 Adjustment of Number of Trico Common Shares. In order to prevent
dilution of the rights granted under the Phantom Stock Units, the number of
Trico Common Shares or other securities obtainable upon exercise of the Phantom
Stock Units shall be subject to adjustment from time to time as provided in this
Article 2.
          2.2 Adjustment for Stock Splits and Combinations. If the Company at
any time after the Date of Issuance (as set forth on the first page of this
Agreement) effects a subdivision of the outstanding Trico Common Shares, the
aggregate number of Trico Common Shares for which the Phantom Stock Units are
exercisable shall be proportionately increased. If the Company any time after
the Date of Issuance combines the outstanding Trico Common Shares into a smaller
number of shares, the aggregate number of Trico Common Shares for which the
Phantom Stock Units are exercisable shall be proportionately reduced. Any
adjustment under this Section 2.2 shall become effective at the close of
business on the date the subdivision or combination becomes effective.
          2.3 Adjustment for Stock Dividends and Distributions. If the Company
at any time after the Date of Issuance makes, or fixes a record date for the
determination of holders of Trico Common Shares entitled to receive, a dividend
or other distribution payable in additional Trico Common Shares, in each such
event the aggregate number of Trico Common Shares for which the Phantom Stock
Units are exercisable shall be proportionately increased as of the time of such
issuance.
          2.4 Adjustments for Other Dividends and Distributions. If the Company
at any time after the Date of Issuance makes, or fixes a record date for the
determination of holders of Trico Common Shares entitled to receive a dividend
or other distribution (other than a dividend or distribution payable solely in
Trico Common Shares), in each such event provision shall be made so that the
holder of the Phantom Stock Units shall receive upon exercise hereof, in
addition to the number of Trico Common Shares receivable thereupon, the dividend
or distribution which such holder would have received had such exercise occurred
immediately prior to such event. Any such dividends paid shall be subject to
withholding by the Company for taxes.
          2.5 Adjustment for Reclassification, Exchange and Substitution. If at
any time after the Date of Issuance the Trico Common Shares issuable upon
exercise of the Phantom Stock Units are changed into the same or a different
number of shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend, a reorganization, merger or consolidation provided for
elsewhere in this Article 2), in any such event the Phantom Stock Units shall
thereafter represent the right to receive upon exercise hereof the kind and
amount of stock and other securities and property receivable in connection with
such recapitalization, reclassification or other change with respect to the
maximum number of Trico Common Shares issuable upon exercise of the Phantom
Stock Units immediately prior to such recapitalization, reclassification or
change, all subject to further adjustments as provided herein or with respect to
such other securities or property by the terms thereof.
          2.6 Reorganizations, Mergers or Consolidations. If, at any time after
the Date of Issuance, the Trico Common Shares are converted into other
securities or property, whether pursuant to a reorganization, merger,
consolidation or otherwise (other than a recapitalization, subdivision,
combination, reclassification, exchange or substitution of shares provided for
elsewhere in this

-5-



--------------------------------------------------------------------------------



 



Article 2 or any such transaction pursuant to which the Company exercises its
right to require exercise pursuant to Section 2.7), then, as a part of such
transaction, provision shall be made so that the Phantom Stock Units shall
thereafter represent the right to receive upon exercise hereof the number of
shares of stock or other securities or property to which a holder of the maximum
number of Trico Common Shares issuable upon exercise of the Phantom Stock Units
immediately prior to such transaction would have been entitled in connection
with such transaction, subject to further adjustments as provided herein or with
respect to such other securities or property by the terms thereof. In any such
case, appropriate adjustment shall be made in the application of the provisions
of this Article 2 with respect to the rights of the Unitholder after such
transaction to the end that the provisions of this Article 2 (including
adjustment of the number of Trico Common Shares issuable upon exercise of the
Phantom Stock Units) shall be applicable after that event and be as nearly
equivalent as practicable.
          2.7 Change of Control. If any transaction is contemplated that would
constitute a Change of Control and that would involve the holders of Trico
Common Shares receiving or having the right to receive securities or other
property in exchange for Trico Common Shares (whether by merger, consolidation,
exchange offer or otherwise), then (notwithstanding the provisions of any other
paragraph of this Article 2), (a) the Company shall have the right to require
that Holder exercise all Phantom Stock Units immediately prior to the
consummation of such Change of Control in exchange for the Trico Common Shares
underlying such Phantom Stock Units, (b) upon such exercise the Phantom Stock
Units and this Phantom Stock Units Agreement shall be null and void and of no
further force and effect and (c) thereafter, Holder shall be entitled to receive
the number of shares of stock or other securities or property to which any other
holder of such number of Trico Common Shares immediately prior to the
consummation of such transaction would be entitled to in connection with such
transaction. For purposes of this Agreement, “Change of Control” means (i) a
merger, consolidation or business combination in which the Company is not the
surviving entity or the Company’s shareholders immediately prior to such event
do not own at least a majority of the outstanding equity interests of the
surviving company, (ii) the sale of all or substantially all of the assets of
the Company and its subsidiaries in one or more related transactions, (iii) the
acquisition of beneficial ownership or control of a majority of the outstanding
equity interests of the Company by any person (as such term is used in
Section 3(a)(9) and Section 13(d) of the U.S. Securities Exchange Act) or a
“group” as defined by or under Section 13(d)(3) of the U.S. Securities Exchange
Act), or (iv) the dissolution or liquidation of the Company.
          2.8 Certificate of Adjustment. In each case of an adjustment or
readjustment under this Article 2, the Company, at its expense, shall compute
such adjustment or readjustment in accordance with the provisions hereof and
prepare a certificate showing such adjustment or readjustment, and shall mail
such certificate, by first class mail, postage prepaid, to the Unitholder. The
certificate shall set forth such adjustment or readjustment, showing in detail
the facts upon which such adjustment or readjustment is based.
          2.9 Notices. The Company shall give written notice to the Unitholder
at least 15 days prior to the date on which the Company closes its books or
takes a record with respect to any dividend or distribution upon the Trico
Common Shares.
ARTICLE 3
NO ASSIGNMENT

-6-



--------------------------------------------------------------------------------



 



          The Phantom Stock Units are not transferable and Unitholder may not
sell, transfer, assign, pledge, encumber or otherwise dispose of any of the
Phantom Stock Units or, subject to Section 1.3, any legal or equitable interest
therein.
ARTICLE 4
MISCELLANEOUS
          4.1 Notices. All notices and other communications provided for herein
(including the Exercise Certificate and Assignment Certificate) shall be in
writing and shall be deemed to have been duly given when delivered personally or
sent by facsimile or email (provided a confirmation copy is later sent by other
method) or three (3) business days after being mailed by registered or certified
mail, return receipt requested, postage prepaid, to the party to whom it is
directed or one (1) business day after being sent via an internationally
recognized courier service for next business day delivery, to the party to whom
it is directed:
If to the Company, to:
3200 Southwest Freeway, Suite 2950
Houston, Texas 77027
Attention: Rishi A. Varma
Telephone: (832) 922-6812
Facsimile: (713) 780-0062
E-Mail: rvarma@tricomarine.com
With a copy to:
Bartlit Beck Herman Palenchar & Scott LLP
1899 Wynkoop Street, Suite 800
Denver, Colorado 80202
Attention: James L. Palenchar
Telephone: 303-592-3111
Facsimile: 303-592-3140
E-Mail: james.palenchar@bartlit-beck.com
and:
Bugge, Arentz-Hansen & Rasmussen
P.O. Box 1524 Vika
N-0117
Oslo, Norway
Attention: Bjørn Gabriel Reed
Telephone: +47 22 83 02 70
Facsimile: +47 22 83 07 95
E-Mail: bgr@bahr.no

-7-



--------------------------------------------------------------------------------



 



If to Unitholder to:
West Supply IV AS
[Address]
Telephone:
Facsimile:
E-Mail:
With a copy to:
Attention:
Telephone:
Facsimile:
E-Mail:
or for any party, at such other address as such party shall have specified in
writing to each of the other parties in accordance with this Section 4.1.
          4.2 Amendments. Any provision of this Agreement may be waived or
amended if, and only if, such amendment or waiver is in writing and signed by
the Company and Unitholder.
          4.3 Entire Agreement. This Agreement (including the Exhibits) together
with the Purchase Agreement (a) constitutes the entire agreement and
understandings of the parties hereto and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof, and (b) is not intended to confer upon any other
Person any rights or remedies hereunder.
          4.4 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of Norway (without regard to the choice of law
provisions thereof).
          4.5 Dispute Resolution. The parties shall attempt to resolve disputes
that arise out of or in relation to this Agreement amicably. If the parties in
dispute fail to resolve the dispute, the dispute shall be referred to
arbitration pursuant to the Norwegian Arbitration Act (2004).  Each party shall
appoint one arbitrator and the two arbitrators shall appoint the third
arbitrator who shall be the chairman of the arbitration tribunal. The chairman
shall be a Norwegian legal professional. If one party fails to appoint an
arbitrator within one month from being requested to do so or if the two
arbitrators cannot agree on who shall be appointed chairman within one month
from the last appointment, the Chief Justice of Oslo District Court shall
appoint such arbitrator. The venue of the arbitral proceedings shall be in Oslo
and the language shall be English. The arbitration is deemed to be commenced
when request for arbitration is sent from the party requesting arbitration. The
parties agree to conclude a separate agreement on confidentiality of both the
arbitral proceedings and the award immediately after arbitration has been
requested. In the event of any dispute arising out of or related to this
Agreement, the prevailing party shall be entitled to recover from the losing
party all of its costs and expenses incurred in connection with such dispute,
including costs of the arbitration and reasonable attorneys’ fees.
          4.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any

-8-



--------------------------------------------------------------------------------



 



term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.
          4.7 Specific Performance. Each of the parties hereto acknowledges and
agrees that the Company and the Unitholder would be irreparably damaged if each
covenant in this Agreement is not performed in accordance with its specific
terms and that any breach of such provision of this Agreement by any party to
this Agreement could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
either the Company or the Unitholder may be entitled under this Agreement, the
Company and the Unitholder shall be entitled to enforce such provision of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
such provision of this Agreement, without posting any bond or other undertaking.
          4.8 No Rights as a Shareholder. Until Trico Common Shares are issued
to the Unitholder hereunder, the Unitholder shall not possess any rights of a
stockholder of the Company with respect to the Trico Common Shares underlying
the Phantom Stock Units, including, without limitation, the right to vote such
Trico Common Shares or receive dividends (except as provided above).
          4.9 Taxes. Holder shall bear and pay any taxes payable arising out of
or otherwise in connection with the Phantom Stock Units and the transactions
contemplated by this Phantom Stock Units Agreement, including, without
limitation, any taxes arising in connection with exercising any of the Phantom
Stock Units.
          4.10 Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Phantom Stock Units
Agreement to be duly executed and attested by its duly authorized officers under
its corporate seal and to be dated as of the date first above written.

                  COMPANY:    
 
                TRICO MARINE SERVICES, INC.    
 
                     
 
  By:   Rishi A. Varma    
 
  Its:   Chief Administrative Officer,    
 
      Vice President and General Counsel    

AGREED AND ACKNOWLEDGED:
UNITHOLDER:
WEST SUPPLY IV AS

           
By:
Its:
   

-10-



--------------------------------------------------------------------------------



 



EXHIBIT 1
EXERCISE CERTIFICATE

      To:   Dated:

     The undersigned, pursuant to the provisions set forth in the attached
Phantom Stock Units Agreement (Certificate No. PSU-1), hereby exercises its
Phantom Stock Units for                     Trico Common Shares covered by such
Phantom Stock Units.
     The undersigned requests that a certificate for such Trico Common Shares be
registered in the name of                                               whose
address is                                                                 and
whose [identifying number] is                      , and that such certificate
be delivered to                       whose address is                 
                                               .

         
 
  Signature                                             
 
       
 
  Address                                             

-11-



--------------------------------------------------------------------------------



 



EXHIBIT 2
ASSIGNMENT CERTIFICATE
     FOR VALUE RECEIVED, and in accordance with the requirements of Article 1 of
the Phantom Stock Units Agreement, West Supply IV AS hereby sells, assigns and
transfers all of its rights under the attached Phantom Stock Units Agreement
(Certificate No. PSU- 1) with respect to all of the Trico Common Shares covered
thereby set forth below, unto:

          Names of Assignee   Address   No. of Trico Common Shares

         
Dated:
       
 
       
 
  Signature    
 
       
 
       
 
  Witness    

-12-